Order entered March 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01018-CR

                       STEPHEN COLEMAN SHOCKLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-82727-09

                                            ORDER
       On February 14, 2013, we ordered the trial court to make findings regarding the

reporter’s record in this appeal. We ADOPT the findings that: (1) appellant desires to pursue

the appeal; (2) appellant is indigent and entitled to proceed without payment for the record;

(3) Talmadge Nix was appellant’s trial attorney and is also handling the appeal; (4) Janie Lindley

is the court reporter who recorded the proceedings; (5) Ms. Lindley did not prepare the record

because she had not been paid to do so; (6) the trial court informed Ms. Lindley that appellant

has been declared indigent and she is to prepare the record for the appeal; and (7) Ms. Lindley

needs sixty days to complete the reporter’s record.

       We ORDER court reporter Janie Lindley to file the complete reporter’s record, including

exhibits, by MAY 28, 2013.
       We DIRECT the Clerk to add Ms. Lindley to the Court’s case management system so

that she will receive the proper notices regarding the appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Janie

Lindley, court reporter, and to counsel for all parties.




                                                       /s/   DAVID EVANS
                                                             JUSTICE